Title: To George Washington from Brigadier General Charles Scott, 27 May 1779
From: Scott, Charles
To: Washington, George



Sir
Williamsburg [Va.] May 27th 1779

I recd Your Excellencys favour of the 12th may, Rispecting the old Soldiers on furlough Being incorporated with the New Leavees. I make no doubt my letter giving an acct of the enemy being in this State had not reached Your Excy when the Express Came off wherin I mention my ordering down all the New leavees to this place, however I have the pleasure to Inform You that we have no farther Occasion for them at preasant, and have orderd that they march this morning to petersburg in order to be Regimented and Shall move them on for South Carolina with all possable dispatch.
the enemy after burning Suffolk and many other houses in the neighbourhood as I mentiond in a former letter, they returnd to portsmouth Burnt the Barracks at that place & destroyed the works after taking of[f] an amasing number of negros all the Tobo which was not less than Fifteen hundred Hogsheads togather with all the goods in the place. they left the town unhurt I mean the Houses, and the day before Yesterday Fell down opposit hampton where they made Some faint attempts to land. but upon finding that they should meet a warm reception they thought proper to go off. they got under way Yesterday morning about 7 oClock and Stood out to Sea. about 2 oClock we lost Sight of them. I am not Yet able to Say whether they Turnd to the north or South as our lookout Boat which followed them has not Yet returnd So soon as she arives Your Excy Shall be made Acquainted with every particular. I am Your Excys Obt Servt
Chs Scott
